Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein the first set of I/O pins and the second set of I/O pins are configured to convey first signals between the buffer chip and one or more volatile memory devices on a memory module when the buffer chip is configured to operate in the first mode; and wherein the first set of I/O pins is configured to convey the first signals between the buffer chip and the one or more volatile memory devices and the second set of I/O pins is configured to convey second signals between the buffer chip and a non-volatile memory controller coupled to one or more non-volatile memory devices on the memory module when the buffer chip is configured to operate in the second mode.
4.	With respect to dependent claim 2-8 since these claims are depending on claim 1, therefore claims 2-8 are allowable subject matter. 
5.	With respect to independent claims 9, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to the command buffer comprising a first set of input/output (I/O) pins and a second set of I/O pins, wherein the first set of I/O pins and the second set of I/O pins are configured to convey first signals between the command buffer and the one or more volatile memory devices when the command buffer is set to a first configuration of a plurality of configurations and wherein the second set of I/O pins is configured to convey second signals between the command buffer and another component of the device when the command buffer is set to a second configuration of the plurality of configurations.
6.	With respect to dependent claim 10-16 since these claims are depending on claim 9, therefore claim 10-16 is allowable subject matter. 
7.	With respect to independent claims 17, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to establishing a first communication interface between the first set of I/O pins and one or more volatile memory devices on a memory module; responsive to determining that the register clock driver circuit has a first configuration, establishing a second communication interface between the second set of I/O pins and the one or more volatile memory devices on the memory module; and responsive to determining that the register clock driver circuit has a second configuration, establishing a third communication interface between the second set of I/O pins and a non-volatile memory controller on the memory module.
8.	With respect to dependent claim 18-20 since these claims are depending on claim 17, therefore claim 18-20 is allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
05/02/2021
/HAN YANG/
Primary Examiner, Art Unit 2824